DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 09/29/2020.
Claims 1-11 are pending with claims 1, 10, and 11 as independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 and 06/29/2021 were filed after the mailing date of the application on 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a reception unit that receives…”, “an acquisition unit that acquires…”, “display control unit that displays…”, and “a display unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor regards as the invention. Specifically, the specification recites in [0037] “the computer functions as a reception unit 21, acquisition unit 22, and a display control unit 23… as a general-purpose processor that executes software to function as various processing units, a programmable logic device (PLD)”. The term “unit”, in the limitations “a reception unit that receives…”, “an acquisition unit that acquires…”, “display control unit that displays…”, and “a display unit”  in claim 1, is a placeholder for structure in the specification that performs “receiving”, “acquiring” and “displaying”, respectively. The specification recites that the computer functions as “a reception unit that receives…”, “an acquisition unit that acquires…” and “display control unit that displays…”. However, the specification is silent, or does not have structure, about the term “unit”. Therefore, the term “unit” may be indefinite

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not a reception unit that receives…”, “an acquisition unit that acquires…” and “display control unit that displays…” in claim 1, is not adequately described to indicate whether the processing units are processor and software or software per se that perform the functions of “receiving”, “acquiring”, and “displaying”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa et al. (US 2009/0076853, pub. 03/19/2009, hereinafter as Sagawa) in view of Liu et al. (US 2014/0013219, pub. 01/09/2014, hereinafter as Liu).

As per claim 1, a medical document display control apparatus comprising: 
a reception unit that receives observation information on a subject; (Sagawa discloses in [0060-0063] “The doctor in charge of the image interpretation observes and interprets the respective present images 62 on the image display screen 70, and inputs the finding and the diagnosis in the respective text input boxes 87 and 88 The text input boxes 87 and 88 may be reception units such that the doctor may input observation and/or interpretation information. For example, the phrase “Brain Tumor” may be considered observed information. See fig. 8)
Sagawa does not explicitly disclose
an acquisition unit that acquires relation information on an analysis result obtained by immediately analyzing the observation information received by the reception unit; and a display control unit that immediately displays the relation information acquired by the acquisition unit on a display unit. However, Liu, in an analogous art, discloses in ([0053-0063] “the user input the word "ribs", which is displayed, at the first time in the report…if the inputted word "rib" or "ribs" is identified as a context feature by the context feature identifying unit 303, it can be determined that a specific user input is detected. Thus, the input assistant unit 305 may control the report input unit 301 to display a list of items of the inspection data. The items of the inspection data to be displayed would preferably have been processed by a processing unit...as shown in FIG. 6, a window 601 can be popped up to display the processed inspection data. The list can be displayed in various forms other than the above popup window…five items of the inspection data resulted from the image illustrated in FIG. 2 are listed…the user can select an item in the list…with use of a keyboard, a directing device (for example, a mouse or the like), or the like. When an item in the list is selected by the user, for example, the first item rib labels "2 to 4" is selected, processed inspection data corresponding to the selected item, "2 to 4", into the inspection report, as illustrated in FIG. 7.” The term “rib” or “ribs” may be detected by the identifying unit as a context feature and the input assistant unit may retrieve related information listed in overlay 601 for the user to select). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sagawa with the teaching of Liu to prevent or at least reduce mistakes that would result from manually inputting comment(s), when writing a medical report, associated with medical analysis finding/diagnosis. See Liu background [0008].

As per claim 3, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further Sagawa does not explicitly disclose wherein the display control unit displays the relation information for each item on the display unit. However, Liu, in an analogous art, discloses in ([0064 and 0084] “As shown in the inset 601 of FIG. 6, the items of the inspection data for the object resulted from the inspection to which the object is subjected are sorted based on a single identified context feature "ribs"… Assuming that the word "lesion" is or has been identified as a context feature, the processing unit 407 may sort the items of the inspection data based on the two identified context feature "round" and " lesion".” The window 601 may present information in context with one feature item such as “rib” or “ribs” and window 801 may present information in context with a second feature item such as “round”. See figs. 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sagawa with the teaching of Liu to prevent or at least reduce mistakes that would result from manually inputting 

As per claim 4, the rejection of the medical document display control apparatus according to claim 3 is incorporated and further Sagawa does not explicitly disclose wherein the item is an anatomically classified region. However, Liu, in an analogous art, discloses in ([0071-0072] “a classification unit 409 for classifying the items of the inspection data… a context matching unit 411 for matching each item of the inspection data to one or more of the identified context features with reference to the classification result from the classification unit”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sagawa with the teaching of Liu to prevent or at least reduce mistakes that would result from manually inputting comment(s), when writing a medical report, associated with medical analysis finding/diagnosis. See Liu background [0008].

As per claim 7, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further wherein the reception unit receives observation information based on an analysis result of a medical image of the subject; (Sagawa discloses in [0066-0068] “When the annotation link button 94 is clicked, the CPU 40 of the image interpretation report making terminal 12 starts executing a linkage process for linking either of the annotations 91 and 92 to the finding or diagnosis. For example, a certain word or phrase in the finding or the diagnosis as 

As per claim 8, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further wherein the observation information is information representing findings; (Sagawa discloses in [0066-0068] “When the annotation link button 94 is clicked, the CPU 40 of the image interpretation report making terminal 12 starts executing a linkage process for linking either of the annotations 91 and 92 to the finding or diagnosis. For example, a certain word or phrase in the finding or the diagnosis as written in the text input box 87 or 88 is selected by drugging from the text input box 87 or 88 and, thereafter, a corresponding one of the annotations is clicked on, thereby linking the finding or diagnosis to the corresponding annotation.”). 

As per claim 9, the rejection of the medical document display control apparatus according to claim 8 is incorporated and further Sagawa does not explicitly disclose wherein the information representing the findings is information including at least one of a type of a lesion, a position of a lesion, or a size of a lesion. However, Liu, in an analogous art, discloses in ([0084] “For example, as illustrated in FIG. 9, a textural representation for the first candidate of the list "50 mm diameter" is inserted before the word "round" in the inspection report, so as to conform to predetermined syntactical rules. As another example, assuming that the user does not select any item in the list as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sagawa with the teaching of Liu to prevent or at least reduce mistakes that would result from manually inputting comment(s), when writing a medical report, associated with medical analysis finding/diagnosis. See Liu background [0008].

As per claim 10, a medical document display control method comprising: 
receiving observation information on a subject; (rejected based on rationale used in rejection of claim 1) 
acquiring relation information on an analysis result obtained by immediately analyzing the received observation information; (rejected based on rationale used in rejection of claim 1) and 
immediately displaying the relation information on a display unit; (rejected based on rationale used in rejection of claim 1). 


a procedure for receiving observation information on a subject; (rejected based on rationale used in rejection of claim 1)
a procedure for acquiring relation information on an analysis result obtained by immediately analyzing the received observation information; (rejected based on rationale used in rejection of claim 1) and 
a procedure for immediately displaying the acquired relation information on a display unit; (rejected based on rationale used in rejection of claim 1).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa in view of Liu in view of Mabotuwana et al. (US 2016/0012319, pub. 01/14/2016, hereinafter as Mabotuwana).

As per claim 2, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further Sagawa does not explicitly disclose wherein the display control unit summarizes the relation information and displays the relation information on the display unit. However, Mabotuwana, in an analogous art, discloses in ([0018 and 0025] “current and/or prior study information may be displayed on the display 106 in a summary view. The summary view may, for example, show observations related to each of the findings and/or annotations on the images Summary of related information may be generated to provide a quick overview of the context-sensitive patient’s findings.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sagawa with the teaching of Mabotuwana because “The summary view provides a quick overview of the context-sensitive patient's findings, allowing the user to view the most recent and/or important related prior studies without having to read through multiple prior reports.” See Mabotuwana [0025].


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa in view of Liu in view of Matsubara et al. (US 2007/0299696, pub. 12/27/2007, hereinafter as Matsubara).

As per claim 5, the rejection of the medical document display control apparatus according to claim 3 is incorporated and further Sagawa does not explicitly disclose wherein the item is a blood relative. However, Matsubara, in an analogous art, discloses in ([0062-0064] “The relatives information database 160 manages names 164, patient IDs 166 of the family member concerned, the name 168 of the family member blood relationship 169, and the like for each patient, using patient IDs 162 as the key.”).

As per claim 6, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further Sagawa does not explicitly disclose wherein the relation information is information on another subject different from the subject. However, Matsubara, in an analogous art, discloses in ([0062-0064] “The relatives information is information concerning the constitution or medical history of a patient related by blood to a patient. When conducting a medical treatment or action on a patient, the physician takes the hereditary information or the like on him/her into consideration.” The relatives information indicates medical history of a family member other that the patient).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sagawa with the teaching of Mabotuwana because “a physician asks the patient about his/her complaint or condition of a disease, past medical history, family medical history, and the like to gain some clues for diagnosis.” See Mabotuwana background [0005].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        02/11/2022